Citation Nr: 1433681	
Decision Date: 07/29/14    Archive Date: 08/04/14

DOCKET NO.  08-31 204	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a seizure disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel



INTRODUCTION

The Veteran served on active duty in the United States Navy from December 1986 to December 1990.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from May 2006 and January 2007 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  


FINDING OF FACT

In July 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that the appeal was being withdrawn.  


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  Withdrawal of an appeal will be deemed a withdrawal of the Notice of Disagreement and, if filed, the Substantive Appeal, as to all issues to which the withdrawal applies.  38 C.F.R. § 20.204(c).  

In the present case, in a July 16, 2014, statement submitted by the Veteran on the day of a scheduled videoconference hearing, he withdrew the appeal.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal, and it is dismissed.


ORDER

The appeal is dismissed.




		
J.W. ZISSIMOS
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


